 NASH-KELVINATOR CORPORATION447at the hearing further alleged discrimination with request to certain employees, andvarious acts of interference with,and restraint of, employees.On May 5, 1953, hearing on the complaint was opened,and thereafter continuedon various dates by the Trial Examiner, duly designated to conduct the proceeding.On July 17, 1953, counsel for the General Counsel requested the Board's permis-sion to appeal from certain rulings made in the course of hearing by the TrialExaminer.To allow counsel time to prepare arguments and briefs on the subjectof the interim appeal,the hearing was recessed,to be resumed upon order of theTrial Examiner,upon the motion of any party.On January 14, 1954, the Board held inCompliance Status of Furniture Workers,Upholsterers and Woodworkers Union, Local 576, Independent,107 NLRB 872,Administrative Determination of Compliance Status, that the Charging Union herein"was not in compliance with Section 9 (h) of the Act during the period when theincumbents of [certain]positions did not have on file the affidavits therein pre-scribed."The Board also found that "all incumbents of these positions failed tofile non-Communistic affidavits until the latter part of 1953."Consequently,on March 16,1953,the date of issuance of the complaint herein,the Charging Union was not in compliance with Section 9 (h) of the Act, andthe issuance of the said complaint was invalid under Section 9 (h) of the Act.On May 13, 1954, the General Counsel addressed a formal request to the Board,asking that he be permitted to withdraw the aforementioned request for permissionto appeal from Trial Examiner's ruling and argument in support thereof, and thatthe proceeding be remanded to the Trial Examiner for the purpose of enablingthe Trial Examiner to rule on a motion of the General Counsel to dismiss thecomplaint herein because of the noncompliance of the Charging Union, as setforth above.On the same date, the General Counsel filed with the undersignedthe above-mentioned motion to dismiss the complaint.On May 24, 1954, the Board by order permitted the General Counsel to withdrawthe "Request for Permission to Appeal from Trial Examiner'sRulings and Argumentin SupportThereof."Wherefore,upon the entire record herein,the Board's administrative determina-tion of compliance status of the above-named Union,dated January 14, 1954, andupon motionof the General Counsel, no party opposing,IT IS ORDERED that the complaint herein, issued on March 16,1953,as finallyamended,be, and it hereby is, dismissed in its entirety.NASH-KELVINATOR CORPORATION,BODYPLANT#6andINTERNATIONALBROTHERHOOD OF FIREMEN AND OILERS,LOCAL125,AFL, PETI-TIONER.Case No. 13-RC-3833.October 02, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William F. Trent,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks to sever a powerhouse unit from the produc-tion and maintenance unit currently represented by the Intervenor,110 NLRB No. 62. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion,United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 75, CIO. The Inter-venor claims as a bar to this proceeding its current wage agreementwith the Employer.The Petitioner contends that a bargainingagreement which pertains only to wages is too limited and incom-plete a contract to constitute a bar.The Employer takes no positionconcerning this issue.Intervenor was recognized by the Employer at the conclusion ofa strike in 1934 and has bargained for the powerhouse employees asa part of the production and maintenance unit since 1941, the year inwhich Intervenor won a consent election in the powerhouse.TheEmployer and Intervenor have never entered into any basic writtencontract covering such things, among others, as seniority, union se-curity, transfer, hours of employment, and working standards.How-ever, negotiations for an agreement covering these matters were begunin January 1953 and were still in progress at the time of the hearingin this proceeding.The contract upon which the Intervenor relies as a bar to this pro-ceeding is a "Supplemental Agreement" which was executed in June1953 and which terminates in May 1955. This agreement providesfor (1) shifting a part of the cost-of-living allowance in effect at thetime of its execution to existing base hourly wage rates, (2) annualimprovement adjustments to be made in June of 1953 and 1954, (3)quarterly cost-of-living wage adjustments, (4) further increases inthe base hourly wage rates of certain skilled employees and ap-prentices, and (5) the continuation in effect of a 1950 "PensionAgreement."The Employer and Intervenor have also entered into "understand-ings" at their regular and special meetings and other written agree-ments concerning vacations, insurance, pensions, overtime and holi-day pay, a policy regarding 7-day operations, and premium pay forsecond and third shifts.However, these agreements and understand-ings and the "Pension Agreement" mentioned in the "SupplementalAgreement" were not introduced in evidence.The Intervenor reliesupon only the wage agreement as a bar to this proceeding.In determining whether a collective-bargaining agreement shouldbe held a bar to a representation proceeding the Board must deter-mine, among other things, whether it imparts to the relationship ofthe parties a degree of stability which outweighs the right of the em-ployees to a redetermination of bargaining representatives at thatparticular time.'Not every aspect of employment need be fixed bysuch a contract-even the most extensive contract cannot guaranteethe tranquil association of an employer and a bargaining representa-i Bethlehem Steel Company,95 NLRB 1508, at 1510 NASH-KELVINATOR CORPORATION449tive.But the contract must contain terms and conditions of employ-ment of sufficient substance to reasonably justify the conclusion thatin the light of the surrounding circumstances the contract is likely topreserve, undisturbed by serious differences and disruptions, the work-ing relationship of the parties to it.We believe that the Intervenor's wage agreement embodies sufficientsubstantive terms and conditions of employment to be found a barin the circumstances of this case.The execution of this agreementdoes not appear to have been in anticipation of a rival representationclaim.Neither is it the result of the beginning efforts of a newlyrecognizedbargaining representative or the only settled area.in a relationship otherwis8 marred by serious and disruptive disputes.The Employer and Intervenor have long maintained a harmoniousassociation, the success of which is evidenced by the many agreementsand understandings reached through their regular and frequent nego-tiations.The agreement here submitted as a bar establishes not onlya comprehensive schedule of wages but incorporates a dynamic sta-bility in this central issue in collective bargaining by providing forimprovement and cost-of-living adjustments to be made during itsterm.Under these circumstances we find that the "SupplementalAgreement" between the Employer and the Intervenor is a bar to anelection at the present time.Accordingly, we shall dismiss the peti-tion filed herein.[The Board dismissed the petition.]MEMBER DODGERS, dissenting :I cannot agree with the finding that the "Supplemental Agreement"constitutes a bar to an election.The Board has consistently held that a mere wage agreement doesnot achieve such stability in labor relations that it should operate asa bar .2In expressing the basic principles which underlie its contract-bar policy, the Board has invariably stated that when the existenceof a contract does not serve to stabilize the relationship between theparties, either because of the nature of the contract or because ofother factors, the Board will give immediate effect to the employees'freedom to choose their representatives. Indeed, in theGeneralElectriccase 9 issued as recently as June 10 this year, the Board citedas authority theLaclede 4case in illustrating the principle that a con-tract which fails to stabilize the bargaining relationship of the parties2 The LacledeGas LightCo., 76 NLRB 199;Federal Shipbutldvng and DryDockCompany,76NLRB 413;AssociatedTransport,Inc.,93 NLRB1564;Groveton PapersCompany,96NLRB 1369;A. 0. Smith Corporation,78 NLRB 1050;Swift and Company,82 NLRB 994;see also Thirteenth Annual Report, p. 29; Sixteenth Annual Report, p. 64;Seventeenth Annual Report, p. 38.3General Electric Company,108 NLRB 12904Supra338207-55-vol. 110-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARD"because of the nature of the contract" cannot serve as a bar.' Itis significant that in theLacledecase the parties-to quote from thatdecision-"agreed to wage increases and incorporated a new scheduleof wages into a supplemental agreement," and the Board held thatsuch wage agreement was "not a full collective bargaining agreementcontaining the usual substantive provisions concerning conditions ofemployment," and accordingly held that "such a partial agreementdoes not achieve such stability in labor -relations that it should dper-ate as a bar to this proceeding."It seems clear that the "Supplemental Agreement" in the presentcase is no different in any material respect from the many other merewage agreements which the Board has in the past declined to regardas a bar.I am not persuaded by the majority's attempts at justification of aresult which flies in the face of a sound policy which the Board hasso recently cited with approval.Neither the circumstances surround-ing the execution of the "Supplemental Agreement" nor the characterof the association between the parties are, in my opinion, relevant. Ihave stated before, and shall, if need be, repeat again, that there shouldbenodeparture from the exercise ofobjective standardsin the admin-istration of the policies of the Act. It is far better to require adher-ence to a rule rather than to change the rule from case to case in orderto accommodate parties, who, despite the continued existence of therequirement for many years, nonetheless choose not to follow it.Morespecifically, it is much sounder administration to require that a col-lective-bargaining agreement contain adequate substantiveprovisionsconcerning terms and conditions of employment, thereby stabilizingthe collective-bargaining relationship-a requirement that is by nomeansonerous or unreasonable-than to abandon the rule and by sodoing opening up a veritable Pandora's box of unnecessary problems.I know of no better way of encouraging stability and discouragingunnecessary litigation than by adhering to the standard which themajority would now destroy.In calling attention to the abandonment of this vital contract-barpolicy, I feel compelled to add that in spite of the clear conflict betweenthe majority holding in this case and the policy now in effect, themajority fails to make any reference whatever to theLaclededecisionor to any of the other decisions, both before and after, or to the explicitexpressions by the Board in its annual reports which state this policyin unequivocal terms, i. e., that a mere wage agreement may not serveas a bar.I feel that is the duty of the Board to keep its decisional processfree of doubt and ambiguity. To deviate from this policy, particularly6 The concurring opinions in theGeneral Electti-ccase did not question the validity ofthis statement. DICK BROTHERS,INC.451in the face of its recent actions, is to leave the parties that come beforethe Board in that state of confusion which the absence of an establishedrule inevitably creates.To depart from established practice withoutso much as acknowledging that fact serves only to add bewildermentto a dilemma-a result good conscience and sound administrationshould, at all costs, seek to avoid.Under the circumstances, and for the reasons above stated, I wouldhold the so-called "Supplemental Agreement" no bar, and wouldentertain the petition on the merits.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.DICK BROTHERS, INC.andSTEEL WORKERS FEDERATION, PETITIONER.Case No. 4-RC-2430. October 22,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearingofficer. The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The Petitioner, Steel Workers Federation, filed its petition hereinon June 23, 1954, seeking to represent a unit composed of all produc-tion and maintenance employees at the Employer's Reading, Penn-sylvania, plant, excluding all office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.The Em-ployer and the Intervenor, United Steelworkers of America, CIO,contend, in substance, that this proceeding is barred by a settlementagreement, settling alleged violations of Section 8 (a) (5) and (1)of the Act, which was entered into by the Employer and the Inter-venor with the approval of the Regional Director, and by a certainbargaining contract executed by them approximately 2 days thereafteras a result of the bargaining prescribed in the settlement agreement.The facts of the case are briefly as follows : On January 7, 1953, theEmployer and the Intervenor entered into a collective-bargainingagreement which was to remain in effect until September 1, 1954, andthereafter unless terminated on 60 days' notice.This agreement alsoprovided for a midterm reopening to negotiate wage rates.On June110 NLRB No. 81.